Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In preliminary amendments dated 3/30/21, Applicant amended no claims, canceled claims 1-21, and added new claims 22-41.  Claims 22-41 are presented for examination.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 20180330204), hereafter known as Kim.
With respect to claims 22, 29, and 36, Kim teaches:
selecting a first type of metadata associated with at least one interest (paragraph 0245 figure 7A metadata for a person/interest 713, paragraph 0152 selecting metadata category/sub-category); 
selecting a second type of metadata associated with at least one moment (paragraph 0245 figure 7A metadata for time/moment 730, paragraph 0152 selecting metadata category/sub-category); 
identifying a plurality of media items within a media library, wherein each media item of the plurality of media items is tagged with the first and second types of metadata (paragraph 
in response to identifying that a number of media items included in the plurality of media items satisfies a threshold (paragraphs 0147, 0338 number of images satisfying a threshold):
forming a collection of media items based on at least some of the media items of the plurality of media items (paragraph 0341 determining relevancy of images to metadata, paragraph 0152 classifying images according to metadata), and 
producing a composite presentation based on at least some of the media items included in the collection of media items (paragraph 0152, 0153 selecting a category of metadata and displaying said images in category/sub-category, paragraphs 0274-0282 figures 10A, 10B displaying images from multiple selected categories).
With respect to claim 29, Kim teaches a computer-readable storage medium (paragraphs 0348-0349).
With respect to claim 36, Kim teaches a computing device comprising a processor (paragraphs 0006, 0037 figure 1, electronic device 101 with a processor 120).
With respect to claims 23, 30, and 37, Kim teaches wherein the at least one interest is associated with at least one of one or more persons, a hobby, a pet, an instrument, and an activity (paragraph 0245 interest 713 associated with a person).
With respect to claims 24, 31, and 38, Kim teaches wherein the at least one moment is associated with at least an event that occurs over a respective period of time at a respective geographic location (paragraph 0287 example of metadata for images at a time 1033 and a secret place 1054).

With respect to claims 26, 33, and 40, Kim teaches wherein the at least some of the media items included in the collection of media items are selected based on a desired length of the composite presentation (paragraph 0152 selecting image with desire to display at least one image).
With respect to claims 27, 34, and 41, Kim teaches wherein the composite presentation is produced based on a blueprint that defines a plurality of characteristics for the composite presentation to exhibit (paragraph 0152 displaying images according to configuration details for presentation).
With respect to claims 28 and 35, Kim teaches wherein the first and second types of metadata are defined in a template (paragraph 0245 categories and sub-categories of metadata defined, for example figure 7B).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/7/22